Citation Nr: 0505696	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than June 12, 2001, 
for the grant of a 60 percent disability evaluation assigned 
to Meniere's syndrome, previously identified as bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

This matter was remanded by the Board in July 2004 for 
further development.  

The veteran appeared before the undersigned in a 
videoconference hearing conducted in January 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's claim of service connection for Meniere's 
syndrome was received by the RO on June 12, 2001.

3.  In a rating decision dated in March 2002, the RO granted 
service connection for Meniere's syndrome and assigned a 
60 percent disability evaluation with an effective date of 
June 12, 2001, the date of receipt of the initial claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 12, 2001, 
for the grant of a 60 percent disability evaluation for 
service-connected Meniere's syndrome have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in June 2001 
and August 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also advised the veteran to submit or identify 
any additional information that he felt would support his 
claim.  The August 2004 letter specifically stated that if 
the veteran had any evidence in his possession that pertained 
to his claim, it should be sent to VA.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which granted service connection for Meniere's syndrome and 
assigned an effective date of June 12, 2001, was dated in 
March 2002, which is after the enactment of the VCAA.  The 
veteran did receive a VCAA notice prior to the initial rating 
decision, as evidenced by the June 2001 letter noted above.  
The second VCAA notice was provided by the RO in August 2004, 
following a July 2004 Remand.  The content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the July 2004 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claim, as evidenced by the November 2004 
supplemental statement of the case (SSOC).  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal at this time 
would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Additionally, in this particular case, the RO made additional 
efforts to locate documents identified by the veteran in 
support of his earlier effective date claim.  Moreover, the 
veteran has been afforded a pertinent VA medical examination 
in connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Factual Background

In February 1996, the veteran filed a claim of service 
connection for bilateral high frequency hearing loss and 
tinnitus.  In a supporting statement, the veteran stated that 
certain noises made him feel dizzy and caused an imbalance in 
his equilibrium.  The veteran also stated that his symptoms 
affected his speech and his motor skills.  No mention was 
made of a claim of service connection for Meniere's syndrome.  

A Compensation and Pension Examination request from the VA 
Office in Fort Harrison, Montana, dated in September 1996 was 
entered into the Automated Medical Information Exchange 
(AMIE) of VA Medical Center in Fort Harrison in October 1996.  
The record further shows that the veteran failed to report 
for a VA examination scheduled for November 15, 1996.  

In a rating decision dated in January 1997, the RO granted 
service connection for bilateral hearing loss with a zero 
percent evaluation effective from February 1996, the date of 
receipt of claim.  The veteran was notified in a letter dated 
in February 1997.  There is no indication that the veteran 
did not receive the notification letter.  

A report of contact dated in January 1997 indicates that the 
veteran was scheduled for October 30 and November 1, 1996, 
examinations and had called and asked that the dates of the 
examinations be on the same day.  It is noted that the 
veteran was to be rescheduled for his examinations.  

A statement from the veteran for a claim of service 
connection for Meniere's disease, to include vertigo and 
profound hearing loss was received on June 12, 2001.  The 
claim also served as an increased rating claim for service-
connected bilateral hearing loss.  

An audiology report dated in July 2001 from John A. 
Schvaneveldt, M.D., at the Great Falls Clinic reveals the 
veteran's history of balance problems since 1980.  The 
veteran described symptoms of vertigo associated with ringing 
in both ears with sensations of fullness and pressure.  Also 
noted is that the veteran had been seen previously at a VA 
facility for these symptoms and the possibility of Meniere's 
disease was apparently discussed.  The veteran was placed on 
a month's trial of diuretics, but that did not seem to 
alleviate any of those symptoms.  The assessment was 
recurrent episodes of tinnitus, fullness, ringing, and 
vertigo, compatible with Meniere's disease.  The examiner 
noted that the veteran's symptoms have been persistent and 
unexplained.  An Magnetic Resonance Imaging (MRI) was ordered 
to rule out any intracranial cause.  In a follow-up report, 
the examiner noted that there were no abnormal findings from 
the MRI.  The assessment was nonspecific etiology for 
vertigo, tinnitus, and balance problems on a chronic basis, 
exact etiology was unclear at that time.  

A statement dated in May 1996 from Christopher P. Smith, 
M.D., was received into the record in August 2001.  The 
statement indicated that the veteran had been treated for 
symptoms of significant hearing loss, tinnitus and vertigo 
following severe noise exposure from gunfire and tank blasts.  
Dr. Smith noted that the veteran's constellation of symptoms 
was not specific for Meniere's disease, but his symptoms were 
unexplained secondary to high frequency hearing loss.  Dr. 
Smith noted that audiogram findings were consistent with 
precipitous high frequency sensorineural hearing loss likely 
secondary to noise exposure in the past.  With respect to the 
veteran's symptoms of vertigo, he was placed on a two-month 
trial of Dyazide.  A statement from Dr. Smith dated in July 
2001 is also of record that shows continuing symptoms of 
vertigo and hearing loss, with no indications of changes 
since 1996.  

A statement dated in July 2001 from Montana Medical Audiology 
reveals complaints of dizziness and imbalance with a 
longstanding history since 1981.  

Duplicates of the veteran's service medical records, received 
in August 2001, show complaints of dizziness and problems 
with his equilibrium, and profound hearing loss.  

In a letter from [redacted], received in August 2001, she 
stated that she had seen the veteran experience severe dizzy 
spells with nausea.  Ms. [redacted] noted that the veteran had 
been unable to continue with his little league activities due 
to his severe symptoms.  

In a letter dated in August 2001 from "[redacted]", 
[redacted], General Manager wrote that the veteran had 
missed over 160 days of work since December 1999 due to 
illness with such symptoms as dizziness, headaches, and 
nausea.  

A December 2001 report from Cascade Audiology reveals the 
veteran's history of tinnitus, hearing loss, and symptoms of 
severe dizziness.  It is noted that the veteran's hearing 
loss had been diagnosed as Meniere's disease.  

A VA examination report associated with an otolaryngology 
specialist examination dated in January 2002 shows that the 
veteran had developed a sudden onset of symptoms of 
fluctuating hearing loss, vertigo, tinnitus, and ear fullness 
bilaterally in 1989.  He was placed on a course of diuretics 
at that time, which did not seem to address his symptoms.  In 
the report, it is noted that since his separation from 
service, the veteran's symptoms continued to progress to the 
point where he had been incapacitated from performing work 
full-time.  The veteran was diagnosed as having Meniere's 
disease beginning on active duty.  The examiner stated that 
it was more likely than not that the veteran's condition was 
service related.  

Service connection for Meniere's disease with hearing loss, 
vertigo, and recurrent tinnitus was granted in a rating 
decision dated in March 2002 and assigned an evaluation of 
60 percent effective from June 12, 2001, the date of claim.  
As Meniere's syndrome associates bilateral hearing loss in 
the same rating criteria, the issue of an increased 
evaluation for bilateral hearing loss was discontinued 
effective June 12, 2001.  

In March 2003, the veteran submitted a letter and a copy of a 
notice of a change of address dated in December 1996.  

An August 2003 printout from the Montana VA Medical Center 
shows the veteran's history of scheduled examinations and 
cancellations.  Noted on this form is that the January 1997 
report of contact with the Montana VA Adjudication division 
was consistent with the information regarding the scheduling 
of VA examinations in that the record showed that the veteran 
had called to have his examinations scheduled on the same 
days.  The examinations were then rescheduled and the veteran 
was notified accordingly.  

A copy of VA Form 21-22 dated in February 1996 and submitted 
in December 2004 indicates that the veteran's previous 
representative (MVAD) was revoked in March 2003 when he 
appointed a private attorney.  

Analysis

Law and Regulations:  The general rule with respect to the 
effective date of an award of increased compensation is that 
the effective date of such award "shall not be earlier than 
the date of receipt of application therefor." 38 U.S.C.A. § 
5110(a) (West 2002); see also 38 C.F.R. § 3.400(o)(1) (2004).  
An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004); Harper v. Brown, 10 Vet. App. 125 (1997). The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: 

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by [VA], from a claimant . . . may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it [the 
formal claim] will be considered filed as 
of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report. 38 C.F.R. § 3.157 (2004).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

The veteran is disputing the effective date of June 12, 2001, 
assigned to the 60 percent evaluation for his service-
connected Meniere's disease.  In support of his claim, the 
veteran has submitted a copy of a letter dated on December 6, 
1996 attached to a change of address.  He stated that he 
appeared before a Notary Public for the State of Montana and 
signed off on the letter on December 6, 1996.  The veteran 
maintains that he addressed the letter to the Department of 
Veterans Affairs at Fort Harrison, Montana, and that it 
should have been delivered in the normal course of mail 
delivery.  The veteran contends that in this letter, he 
stated that he wished to expand his application for benefits 
to include Meniere's disease and tinnitus and indicated an 
"employability" issue as well.  

The veteran also maintains that a notice for a medical 
examination for which he did not appear had been sent to the 
wrong address, that is, to his former address, and that as a 
result, he was not properly notified of the examination.  The 
veteran believes that the failure to be examined at that time 
was critical to the outcome of his claim, and that given that 
he has had no changes in his medical condition since 1996 to 
the date in which service connection for Meniere's disease 
was granted in 2001, had he had the opportunity to undergo 
the VA examination in 1996 as scheduled, service connection 
for Meniere's disease would have been granted at that time 
with the proper effective date.  

With respect to the letter dated in December 1996 attached to 
a change of address form, there is no evidence that such 
letter was ever associated with the claims file before its 
receipt by the VA in March 2003.  The veteran's attorney sent 
a duplicate copy of this same letter in April 2003, which is 
stamped "DUPLICATE VA."  Unfortunately, there is simply no 
indication that the duplicate letter was received into the 
record prior to March 2003.  

Regarding the veteran's address change in 1996, the record 
shows that an examination request dated in September 1996 
from the RO in Fort Harrison was endorsed as having been put 
into the AMIE in October 1996.  An AMIE notice dated in 
November 1996 shows that the veteran failed to report for the 
VA examination scheduled for November 15, 1996.  
Additionally, a report of contact dated in January 1997 
indicates that the veteran contacted the RO to schedule his 
examinations for the same day.  Subsequently, a rating 
decision dated in February 1997 was sent to the veteran to 
the address of record; that notice was not returned to the VA 
as undeliverable.  

The record supports that the address of record was correct in 
AMIE in 1996 when the veteran failed to report for a 
scheduled VA examination, as was the case in February 1997 at 
which time he was notified of the rating decision.  None of 
these documents were returned by the U.S. Postal Service as 
undeliverable.  

Although medical records consistently report the progress of 
the veteran's same complaints of dizziness, hearing loss, and 
tinnitus, and service medical records show findings of the 
same complaints, the fact is that the claim of service 
connection for Meniere's disease was not received within a 
year following separation from service, and as such, the 
effective date of the veteran's claim cannot be any earlier 
than the date on which VA received the claim.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Although the veteran has attempted to provide evidence to the 
contrary, the record supports that the earliest date for the 
grant of the 60 percent evaluation for his service-connected 
Meniere's disease must be the date of receipt of his claim, 
that is June 12, 2001.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The evidence of record does not support entitlement 
to this benefit prior to that date.  The veteran's claim for 
an earlier effective date than June 12, 2001, for the 
60 percent evaluation is, therefore, denied.  

Although, the evidence compels the Board to deny an earlier 
effective date, the Board does not question the sincerity of 
the veteran's allegation concerning his intent in 1996.  
Unfortunately, there simply is no corroborative evidence 
supporting the veteran's contentions.






ORDER

Entitlement to an effective date earlier than June 12, 2001, 
for the 60 percent disability evaluation for service-
connected Meniere's syndrome is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


